UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7392


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RENED MARTINEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Mary G. Lewis, District Judge. (6:06-cr-00503-MGL-2)


Submitted: January 21, 2020                                       Decided: January 24, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rened Martinez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rened Martinez appeals the district court’s order denying his motion for a new trial,

pursuant to Federal Rule of Criminal Procedure 33, in which he sought to challenge his

conviction in light of the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct.
2191, 2194 (2019) (holding that, in 18 U.S.C. § 922(g)(1) (2018) prosecution, “the

Government . . . must show that the defendant knew he possessed a firearm and also that

he knew he had the relevant status when he possessed it”). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Martinez, No. 6:06-cr-00503-MGL-2 (D.S.C. Aug. 22, 2019). If

Martinez wishes to raise a new constitutional claim, he must do so in a motion to vacate,

set aside, or correct the sentence pursuant to 28 U.S.C. § 2255. A second or successive

motion must be authorized by this Court. See 28 U.S.C. § 2244. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this Court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2